 
Exhibit 10.3
 
ABN AMRO BANK N.V., HONG KONG BRANCH
38/F, Cheung Kong Centre
2 Queen’s Road Central
Hong Kong




April 19, 2007


Synutra International, Inc.
2275 Research Blvd., Suite 500
Rockville, Maryland 20850
United States



Re:
USD FACILITY SIDE LETTER AGREEMENT



Ladies and Gentlemen:


This USD Facility Side Letter Agreement (this “Agreement”) is delivered to you
in connection with the Loan Agreement to be entered into among Synutra
International, Inc., as the Borrower (the “Borrower”), Liang Zhang and Xiuqing
Meng, each as a Guarantor, and ABN AMRO Bank N.V., Hong Kong Branch, as the
Lender and the Collateral Agent, on the date hereof (the “Loan Agreement”).


WHEREAS, in order to induce the Lender to enter into the Loan Agreement, the
Borrower has agreed to enter into this Agreement with ABN AMRO Bank N.V., Hong
Kong Branch (“ABN AMRO”).


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


*     *     *


Terms defined in the Loan Agreement and not otherwise defined herein have, as
used herein, the respective meanings provided for therein.


1. FEES. In connection with the Loan Agreement, the Borrower agrees with ABN
AMRO as follows:


(a) The Borrower will pay to ABN AMRO for its own account, a fee (the “Facility
Advisory and Structuring Fee”) of 1.00% of the aggregate amount of the
Commitment, as in effect on the Closing Date. The Facility Advisory and
Structuring Fee shall be for structuring the Loan Agreement. The Facility
Advisory and Structuring Fee shall be earned upon the execution of the Loan
Agreement. The Facility Advisory and Structuring Fee shall be payable on the
earlier of (x) the date on which the first Loan under the Loan Agreement is made
and (y) the fifth Business Day after the Closing Date.


 
 

--------------------------------------------------------------------------------

 
 
(b) If (i) any Loan is repaid, repurchased, redeemed or otherwise acquired or
retired for value, in whole or in part, other than with the proceeds of an
issuance of privately placed high-yield notes by the Borrower or a loan to the
Borrower (a “Refinancing”) arranged by ABN AMRO as contemplated by the Letter
Agreement entered into between ABN AMRO and the Borrower dated March 29, 2007
(the “Commitment Letter”) and set forth in more detail in the Refinancing
Engagement Letter (as defined below) or (ii) no Refinancing in an amount
sufficient to repay all outstanding amounts under any Loan is completed or
arranged by ABN AMRO for any reason on or prior to the Maturity Date, the
Borrower will pay, to ABN AMRO, for its own account, a fee (the “Refinancing and
Cancellation Fee”) of US$1.50 million. The Refinancing and Cancellation Fee
shall be due and payable on the earlier of (i) the date of any such repayment,
repurchase, redemption, acquisition or retirement for value or (ii) the 6-months
anniversary hereof; provided that any underwriting, arranger or placement agent
fee that the Borrower has paid to ABN AMRO (other than the Facility Advisory and
Structuring Fee and any fees paid pursuant to the Loan Agreement), after the
date hereof and prior to the date on which the Refinancing and Cancellation Fee
becomes due and payable, in connection with the offering of any other securities
or debt instruments by the Borrower or the extension of a loan to the Borrower
arranged by ABN AMRO shall be deducted from the Refinancing and Cancellation
Fee.
 
2. SECURITIES DEMAND. The Borrower agrees that, upon the request of ABN AMRO at
any time, the Borrower will (or, if so specified by ABN AMRO, another Affiliate
of the Borrower will) issue notes or other debt securities of the Borrower or
any of its Affiliates (the “Permanent Securities”) in such amount as will
generate gross proceeds of an amount sufficient to pay all Obligations and all
related fees and expenses then existing under the Loan Agreement. The Permanent
Securities, as the case may be, shall have such form, term, yield, guarantees,
covenants, default and provisions and other terms as are customary for
securities of the type issued and may be issued in one or more tranches, all as
determined by ABN AMRO in its reasonable discretion.


The Borrower will, and will cause its Affiliates to, take all commercially
reasonable actions as requested by ABN AMRO, that in the professional judgment
of ABN AMRO are necessary in connection with the offer and sale of the Permanent
Securities (including any issuance solely to ABN AMRO), including:


(a) the Borrower shall complete and make available to ABN AMRO and potential
investors copies of an information memorandum for the offer and sale of the
Permanent Securities in a form that is in the professional judgment of ABN AMRO
necessary in connection with the offer and sale of the Permanent Securities; and


(b) senior management of the Borrower shall make themselves available for due
diligence and a road show and other meetings with potential investors for the
Permanent Securities as required by ABN AMRO in its professional judgment to
market the Permanent Securities.


 
2

--------------------------------------------------------------------------------

 
 
ABN AMRO may at any time require the Borrower (or, if so specified by ABN AMRO,
Affiliates of the Borrower) to execute an underwriting or purchase agreement
providing for the issuance and sale of the Permanent Securities contemplated
hereby substantially in the form of ABN AMRO’s standard underwriting or purchase
agreement, modified as appropriate to reflect the terms of the transactions
contemplated thereby and containing such terms, covenants, conditions,
representations, warranties and indemnities as are customary in similar
transactions and providing for the delivery of an indenture, if applicable,
substantially in the form of ABN AMRO’s standard indentures, legal opinions,
comfort letters and officers’ certificates, all in form and substance reasonably
satisfactory to ABN AMRO and its counsel, as well as such other terms and
conditions as are customary and appropriate in light of then-prevailing market
conditions applicable to similar financings or in light of any aspect of the
transactions contemplated hereby that requires such other terms or conditions.


Without limiting the generality of the foregoing, the Borrower shall procure
that the information memorandum for the Permanent Securities will not as of its
date, and at the time of sale of the Permanent Securities, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances in which they
are made, not misleading.


Without limiting the generality of the foregoing, ABN AMRO may also require the
issuance of Permanent Securities by the Borrower to the Lender in order to
refinance the Loans and such Permanent Securities may be initially held by ABN
AMRO for its own account or resold at any time thereafter in accordance with,
and with the support of the Borrower set forth in, the other provisions of this
Section 2.
 
3. TAKE-OUT DEMAND AND TAKE-OUT FINANCING.


(a) Upon notice by the Lender (a “Take-out Demand”), at any time and from time
to time after the date which is 60 days after the first Credit Extension and so
long as any Loan (or any part thereof) is outstanding, the Borrower shall,
within five days of receipt of the Take-out Demand, submit to the Lender a
signed acknowledgement agreeing to the Take-out Demand. The Borrower shall,
within 90 days of receipt of the Take-out Demand and without prejudice to its
repayment obligation under the Loan Documents, cause the issuance, sale or
incurrence of a Take-out Financing in one or more transactions in such amounts
as shall be necessary to repay or refinance all amounts outstanding under any
Loans.


(b) The Borrower shall (and shall procure that any relevant Affiliate of the
Borrower will) mandate the Lender as the sole arranger, sole bookrunner and sole
manager of any form of Take-out Financing; provided that, subsequent to receipt
of the Refinancing and Cancellation Fee by ABN AMRO (a “Refinancing and
Cancellation Event”), this Section 3(a) will cease to be in effect and provided
further that the Borrower may, at its option, at any time, pre-pay the
Refinancing and Cancellation Fee.


(c) For purposes of this Section 3:


“Take-out Financing” means any Fund-raising Exercise for the purpose of, inter
alia, repaying or refinancing the Loans.


“Fund-raising Exercise” means all and any form of fund-raising exercise to be
carried out by the Borrower or any of its Affiliates, whether in the equity or
debt markets, whether in the form of a loan or in the form of debt or equity,
with or without security, including, without limitation, the incurrence of any
indebtedness, the public or private offering of shares/equity interests of the
Borrower or any of its Affiliates on a stock exchange or market trading or
quotation system (including the NASDAQ OTC Bulletin Board or NASDAQ Global
Market), issuing new shares, stocks, debentures, bonds or other securities and
investments through market placement or otherwise.


 
3

--------------------------------------------------------------------------------

 
 
4. WARRANTS. 


(a) In connection with the execution of the Loan Agreement, the Borrower agrees
to issue to ABN AMRO warrants (the “Warrants”) which will represent 0.80% of the
existing issued share capital of the Borrower (subject to customary
anti-dilution provisions) as of the Closing Date. The Borrower agrees to enter
into a warrant agreement (the “Warrant Agreement”) dated the date hereof among
the Borrower, ABN AMRO, as the Warrant Grantee, and the Bank of New York, as the
Warrant Agent, which will set forth the specific details of the Warrants and
their issuance terms.


(b) As set forth in the Warrant Agreement, the Warrants will be exercisable at
the lower of:


(i) a 25% discount to the average per share closing price of the Borrower’s
common stock quoted on the NASDAQ OTC Bulletin Board or the NASDAQ Global
Market, as applicable, for a consecutive period of 30 trading days up to and
including the date hereof; or


(ii) a 25% discount to the per share issuance price of shares of common stock
issued by the Borrower in a Qualified Public Offering (as defined in the Warrant
Agreement) subsequent to the date hereof, excluding any issuance to employees or
consultants under any then existing Borrower plan.


(c) As set forth in the Warrant Agreement, (x) 50% of the Warrants shall be
issued unconditionally on the date hereof and (y) the remaining 50% of the
Warrants shall be issued on the earlier of (i) the date of the closing of a
privately placed notes offering by or of a loan to the Borrower in an amount
sufficient to repay all amounts outstanding under any Loan and (ii) the 6-months
anniversary hereof.


5. REGISTRATION RIGHTS. The Borrower further agrees to enter into a registration
rights agreement, the form of which has been agreed upon (the “Registration
Rights Agreement”), on the date hereof between the Borrower and ABN AMRO. As set
forth in the Registration Rights Agreement, the Borrower shall undertake the
obligations relating to the Warrants and shares of common stock of the Borrower
to be issued upon exercise of Warrants (the “Warrant Shares”) as set forth
therein.


6. REFINANCING.


(a) The Borrower further agrees to enter into an engagement letter (the
“Refinancing Engagement Letter”) on the date hereof between the Borrower and ABN
AMRO relating to the proposed Refinancing. As set forth in the Refinancing
Engagement Letter, the Borrower shall engage ABN AMRO as sole lead arranger and
sole bookrunning manager or arranger for any Refinancing to be completed within
6 months of the date hereof; provided that, subsequent to a Refinancing and
Cancellation Event, the Refinancing Engagement Letter will cease to be in
effect.


 
4

--------------------------------------------------------------------------------

 
 
(b) In the Refinancing Engagement Letter the Borrower will agree to pay ABN
AMRO, for its own account, a fee (the “Refinancing Arranger Fee”) of 2.75% of
the gross proceeds from such Refinancing comprising of a 2.00% arrangement fee
and a 0.75% participation fee. The Refinancing Arranger Fee shall be paid to ABN
AMRO for structuring and underwriting, placing or arranging the Refinancing and
shall be payable in full on the date of closing of the Refinancing. In
accordance with the Refinancing Engagement Letter, all out-of pocket expenses
and disbursements (including legal fees and rating agencies costs) incurred in
connection with the Refinancing (whether or not completed) by ABN AMRO in
connection with its role as arranger or bookrunning manager of the Refinancing
will be for the account of the Borrower. ABN AMRO shall have the right to
withhold the Refinancing Arranger Fee and its out-of pocket expenses and
disbursements at closing from the gross proceeds of the Refinancing or, if the
Refinancing is not completed, the Borrower shall, subject to the terms of the
Refinancing Engagement Letter, promptly reimburse ABN AMRO for its out-of-pocket
expenses and disbursements promptly upon request.


(c) In the event that a Refinancing is not practicable given then-prevailing
market conditions, and the Borrower determines to refinance the Loans through an
issuance or offering of equity, hybrid capital or other debt securities, whether
in a private or public offering, ABN AMRO shall have the first and last right of
refusal to act as the Borrower’s financial advisor, underwriter or placement
agent for any such issuance or offering; provided that, subsequent to a
Refinancing and Cancellation Event, this Section 6(b) will cease to be in
effect.
 
7. TAX GROSS UP. 


(a) Any and all payments by the Borrower to or for the account of ABN AMRO under
this Agreement, any Loan Document or other agreements contemplated hereby, shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
subject to, in the case of any payment under a Loan Document or any other
agreement contemplated hereby, the provisions of such Loan Document or other
agreement, excluding taxes imposed on or measured by its overall net income and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which ABN AMRO is
organized (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any such sum payable to ABN AMRO,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 7), ABN AMRO receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to ABN AMRO the original or a certified copy of a receipt evidencing
payment thereof.


 
5

--------------------------------------------------------------------------------

 
 
(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies (including notary and attestation fees) which arise from any
payment made under this Agreement or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).


(c) The Borrower agrees to indemnify ABN AMRO for (i) the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
Government Authority on amounts payable under this Section 7) paid by ABN AMRO,
and (ii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (c) shall be made
within 10 days after the date ABN AMRO makes a demand therefor.


8. GOVERNING LAW.


(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ABN AMRO SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER AND ABN AMRO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE BORROWER AND ABN AMRO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWER AND ABN AMRO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. THE BORROWER AGREES
THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT SHALL BE CONCLUSIVE AND BINDING UPON IT AND WILL BE GIVEN EFFECT IN ANY
OTHER JURISDICTION TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND MAY BE
ENFORCED IN ANY COURT TO THE JURISDICTION OF WHICH THE BORROWER IS OR MAY BE
SUBJECT BY A SUIT UPON SUCH JUDGMENT; PROVIDED THAT SERVICE OF PROCESS IS
EFFECTED UPON IT IN ONE OF THE MANNERS SPECIFIED HEREIN OR AS OTHERWISE
PERMITTED BY LAW.


 
6

--------------------------------------------------------------------------------

 
 
9. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


10. PROCESS AGENT. Without prejudice to any other mode of service allowed under
any relevant Law, the Borrower:


(a) irrevocably appoints CT Corporation System, located at 111 Eighth Avenue,
New York, NY 10011, as its agent for service of process in relation to any
proceedings before the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Southern District of
such State in connection with this Agreement; and


(b) agrees that failure by its agent for service to notify the Borrower of the
process will not invalidate the proceedings concerned.


11. MISCELLANEOUS.


(a) The fees, costs and expenses described in this Agreement shall be fully
earned upon becoming due and payable in accordance with the terms hereof, shall
be nonrefundable for any reason whatsoever and shall be in addition to any other
fees, costs and expenses payable pursuant to the Commitment Letter, the
Refinancing Engagement Letter, the Loan Documents or any other definitive
documentation existing or to be entered into among the Borrower and its
Subsidiaries and Affiliates and ABN AMRO and its Affiliates.


(b) The Borrower’s obligation to pay the fees or expense reimbursements
described or referred to herein will not be subject to counterclaim or setoff
for, or be otherwise affected by, any claim or dispute the Borrower or its
Affiliates may have.


(c) The provisions of Section 9.18 of the Loan Agreement relating to obligations
to make payments in US Dollars thereunder is hereby incorporated by reference
herein, except that references to “Obligors” used therein shall be deemed to
mean the Borrower for purposes of incorporation of such section herein.


(d) Nothing in this Agreement shall be construed to limit any of the rights of
ABN AMRO or its Affiliates under the Commitment Letter.


 
7

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding, please sign and
return a counterpart of this Agreement whereupon it will become an enforceable
agreement among us.
 

 
Very truly yours,
     
ABN AMRO BANK N.V., HONG KONG BRANCH
         
By: ___________________________________
Name:
Title:
         
By: ___________________________________
Name:
Title:
       
THE PROVISIONS OF THIS AGREEMENT ARE ACCEPTED AND AGREED TO AS OF THE DATE FIRST
ABOVE WRITTEN:
     
SYNUTRA INTERNATIONAL, INC.
         
By: ___________________________________
Name:
Title:
 



 
8

--------------------------------------------------------------------------------

 